Citation Nr: 1133273	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-06 116	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating prior to July 20, 2009 and in excess of 10 percent thereafter for residuals of a healed fracture of the right ankle.

2.  Entitlement to service connection for a lumbar spine disability, claimed as a lower back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1960 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which, in pertinent part, granted service connection for a right ankle disability and assigned an initial noncompensable rating, effective March 11, 2004.  This decision also denied claims for service connection for a lower back and bilateral knee disabilities.

The Veteran testified before the undersigned at a December 2007 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant claims in February 2008 and January 2010.

A November 2009 rating decision granted an initial rating of 10 percent for residuals of a healed fracture of the right ankle, effective July 20, 2009.


FINDINGS OF FACT

1.  Since March 11, 2004, the Veteran's right ankle disability has been manifested by marked limitation of motion without deformity.

3.  The Veteran's current lumbar spine disability is not the result of a disease or injury in service.

4.  The Veteran's current left knee disability is not the result of a disease or injury in service.

5.  The Veteran's current right knee disability is not the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent rating for residuals of a healed fracture of the right ankle have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5270--5272 (2010).

2.  The criteria for entitlement to service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for entitlement to service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

4.  The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appeal with regard to the right ankle disability arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the Veteran's claim for an increased rating for a right ankle disability.

The Veteran was provided with VCAA notice with regard to his claims for service connection for a bilateral knee disability and a back disability in a March 2004 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any medical reports relevant to his claims.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The second and third elements of Dingess were provided in the preadjudication March 2004 letter.  The remaining elements of proper Dingess notice were provided in an August 2006 letter, after the initial adjudication of the Veteran's claims.

The Court has held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini, supra.  The timing deficiency was cured by readjudication of the claim in a February 2007 supplemental statement of the case (SSOC) after the notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records and various private treatment records have been obtained.  A request for treatment records from Grover Manor Hospital was returned as undeliverable in March 2006; the Veteran testified during his December 2007 hearing that this facility closed more than 15 years ago.  A June 2006 response from Union Hospital indicates that outpatient records had been purged (shredded) and that the Veteran had not been inpatient at this facility.  

VA examinations have been conducted and sufficient medical opinions have been obtained.  There is no evidence that the ankle disability has changed since the last examination. 

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

Effective August 23, 2011, VA amended its regulations to clarify that the provisions of 38 C.F.R. § 3.103(c)(2) applied only to hearings before the Agency of Original Jurisdiction (AOJ) and not before the Board.  76 Fed. Reg. 52,572-5 (Aug. 23, 2011) (to be codified at 38 C.F.R. §§ 3.103(a)-(c), 20.706).

During the December 2007, hearing, the issues on appeal were identified.  The undersigned suggested that the Veteran submit a statement from his treating physicians establishing the etiology of his claimed bilateral knee and back disabilities.  In addition, the undersigned inquired as to where the Veteran was receiving treatment for his claimed disabilities and suggested the submission of these records.  The Board therefore concludes that it has fulfilled its duty under Bryant.

In February 2008, the Board remanded the instant claims to allow the Veteran's Social Security Administration (SSA) records, updated VA treatment records and private treatment records from Dr. F. be obtained.  A VA examination was then to be conducted to determine the etiology of his claimed low back disability and the severity of his service connected right ankle disability.  SSA records and updated VA treatment records are contained in the claims file.  Such a VA examination was conducted in July 2009.

Private treatment records from Dr. F. were not obtained.  In a February 2008, VA requested that the Veteran complete the appropriate authorization form to allow these private treatment records to be obtained.  The Veteran did not respond to this request.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  

The Board again remanded the instant claims in January 2010 to provide adequate VA examinations to determine the etiology of the claimed low back and bilateral knee disabilities; and to determine the severity of the Veteran's service connected right ankle disability.  The examinations were conducted in April 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

Moderate limitation of ankle motion warrants a 10 percent rating and marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271.

The normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2010).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Ankylosis of the subastraglar or tarsal joint in a good weight-bearing position warrants a 10 percent rating and such ankylosis in a poor weight-bearing position warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5272.

Ankle ankylosis in plantar flexion of less than 30 degrees warrants a 20 percent rating.  Such ankylosis between 30 degrees and 40 degrees or in dorsiflexion between zero degree and 10 degrees warrants a 30 percent rating.  Such ankylosis at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5270.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  DC 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Right Ankle 

Private treatment records dated from September 1982 to July 2003 show treatment for various orthopedic complaints, but do not mention the right ankle.

At an April 2004 VA examination the Veteran reported that he had fractured the right ankle during service and had been in a cast for six weeks.  He reportedly had had no further problems after the cast was removed.  No specific findings were reported on examination, but the diagnoses included healed fracture of his right ankle, which was found to have normal range of motion and no residual.

During the December 2007 hearing, the Veteran testified that he received therapy intermittently for his right ankle.

A July 20, 2009 VA orthopedic examiner noted that the Veteran used a cane in his right hand and was able to walk for only short distances using this cane.  He was unable to walk on his tiptoes or heels.  Physical examination found no evidence of right ankle deformity.  Dorsiflexion was to 10 degrees and plantar flexion was to 20 degrees.  Inversion was to 20 degrees and eversion was to 15 degrees with complaints of pain at the terminal point.  Following this examination and a review of the claims file, a diagnosis of right ankle sprain was made.

An April 2010 VA orthopedic examination reflects the Veteran's reports of right ankle giving way, pain, stiffness, weakness, incoordination and deformity.  He experienced at least daily locking episodes.  

Physical examination found right ankle crepitus, deformity, tenderness, weakness, abnormal motion and the guarding of movement but was negative for instability or tendon abnormality.  Right dorsiflexion was from zero to 10 degrees and plantar flexion was from zero degrees to 45 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  An accompanying right ankle X-ray showed no osseous deformity, acute fractures or dislocations and the joint spaces were unremarkable.  The pertinent diagnosis was right ankle sprain.

Although the April 2004 VA examination apparently found the right ankle range of motion to be normal and no other residuals; the examination was inadequate because it contained no specific findings with regard to functional impairment or even the ranges of motion the examiner considered to be normal.  The initial specific findings were reported on the 2009 and 2010 VA examinations.

The July 2009 and July 2010 VA examinations show that the Veteran had lost approximately half of normal dorsiflexion and half or more of normal dorsiflexion.  The provisions of DC 5271, do not define what constitutes moderate or marked limitation of motion, but the examinations have shown significant limitation that appears to be more than moderate.  Accordingly, a 20 percent rating is warranted for marked limitation of motion under DC 5271.  See 38 C.F.R. §§ 4.7, 4.21.  

Where, as in this case, a veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis, the provisions of 38 C.F.R. § 4.40, 4.45, 4.59 pertaining to functional limitation of motion are not for consideration.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The Veteran has had significant remaining motion in the ankle at all times during the course of this appeal and he has been specifically found not to have ankylosis.  A higher rating is; therefore not warranted on the basis of limitation of motion.  38 C.F.R. § 4.71a, DCs 5270, 5272.

Additional ratings are potentially available on the basis of ankle deformity under 38 C.F.R. § 4.71a, Diagnostic Code 5272; but examinations have shown no deformity.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath.  The Board has found no section that provides a basis upon which to assign a higher rating.


Extraschedular Consideration

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The Veteran's right ankle disability has manifested as by pain and limitation of motion that causes limitations in his ability to ambulate.  The rating schedule provides evaluations for limitation of motion with associated functional impairment.  The Veteran's symptoms are contemplated by the Rating Schedule.  Hence, referral for consideration of an extraschedular rating is not warranted under the holding in Thun.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran does not meet the percentage thresholds for TDIU.  In a March 1984 decision, the Veteran was granted SSA benefits on the basis of intervertebral disc disease at L4-5.  Service connection has not been granted for this back disability.  In addition, the Veteran has not alleged, and the clinical evidence of record does not suggest, that he is unable to work due to his service connected right ankle disability.  Further consideration of TDIU on an extraschedular basis is therefore not warranted.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Lower Back 

The Veteran contends that his current lower back disability is the result of injuries he sustained during service, including a back bruise in September 1960, a fall in January 1962 and a motor vehicle accident in February 1964.

A July 1960 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying Report of Medical History (RMH).  The Veteran fractured his right hallux during judo class in October 1960.  Complaints of back pain were noted in October 1962.  An October 1962 orthopedic consultation found tenderness over the angle of the right 11th rib.  An accompanying X-ray was negative.  Continuation of asymptomatic treatment was recommended for another 30 to 60 days and proceeding along psychiatric or administrative lines if this treatment was unrewarding as there was no orthopedic pathology found.

The Veteran was involved in a motor vehicle accident in February 1963 and complained of headaches and right arm soreness.

In May 1963, the Veteran complained of persistent pain in the small of his back for three weeks since his last physical readiness test (PRT).  Complaints of lower back pain were noted in October 1963, December 1963 and March 1964.  In March 1964, the Veteran reported back pain for the last 18 months following a fall from a rope during PRT.  The provider noted that there were no positive findings on physical examination of the back and that the Veteran has had 29 days of light duty for a back ache.  The provider further opined that these complaints could well be psychogenic pain but secondary motive was hard to see; this could also be a passive-aggressive reaction.

A July 1964 service discharge examination was negative for any relevant abnormalities.

A September 1982 private neurosurgical consultation contained an impression of a herniated lumbar disc due to a work injury in March 1982.

In a December 1982 private discharge summary, the Veteran was noted to have undergone microsurgical disc excision and microsurgical decompression laminectomy of the right L4-L5.  A final diagnosis of an acute prolapsed lumbar disc at right L4-L5 with serious lateral spinal stenosis at that level was made.  This summary reflects the Veteran's reports of right leg pain since slipping on ice at work in March 1982.

A May 1983 private treatment summary from Dr. D. R. indicates that the Veteran had been diagnosed with a herniated lumbar disc.  The date of injury or first signs of illness was identified as March 1982.

A June 1983 private summary from Dr. D. G. reflects the Veteran's reports of intermittent occasional low back pain prior to his back surgery and his denial of a prior back injury.  An impression of status-post decompressive laminectomy at L4-5 on the right was made.

A July 1983 private lumbar X-ray reveals a minimal narrowing of L4-L5 and L5-S1 suggestive of disc disease.

An August 1983 private assessment indicates that the Veteran slipped and fell on an icy patch while assisting an engineer surveying a hill in March 1982.  He reported that the back pain he developed that night had worsened.  He underwent physical therapy without any significant pain relief and surgery was conducted in December 1982.  Current complaints included low back pain that radiated into the right leg.  An assessment of back pain was made.

A September 1984 private discharge summary noted that the Veteran had developed increasing sciatica-like and mild low back pain following a L4-5 hemilaminectomy and a disc excision.

A September 1986 private evaluation noted that the Veteran "never" had any problem with his back prior to his March 1982 work-related fall.  An impression of mild to moderate chronic right lower lumbar nerve root compression by multiple disc degenerative and facette joint osteoarthritic disease process in the lumbar spine was made.

A May 1988 private orthopedic evaluation noted that the Veteran had injured his back at work in 1982 and that he had subsequently undergone back surgery.  He reported that his past general health had been good.  An impression of advanced degenerative changes at the intervertebral disc spaces of L5 and S1 was made.

An October 1988 private treatment summary noted that the Veteran had returned from a business trip with severe low back and sciatic pain.  A diagnosis of traumatic right sciatica was made.  A diagnosis of a severe contusion and strain of the lumbar spine with aggravation of the right sciatica following an October 1988 "incident" was made in a December 1988 private treatment note.

An April 2004 VA general medicine examination reflects the Veteran's reports of severe chronic back pain for many years.  Physical examination reveals no spinal tenderness and neurologic examination reveals decreased sensation in the bilateral left thigh.

An April 2004 VA orthopedic examination reflects the Veteran's reports of injuring his back during manual training which involved a karate maneuver.  He subsequently suffered from occasional back pain without any specific treatment.  In 1982, he sustained a back injury at work.  Physical examination reveals severe stiffness in the back that was almost an immobility of the back.  Following this examination, a diagnosis of a service-connected history of injury to his back in 1960 for which the Veteran was apparently treated for a back sprain and the development of a ruptured intervertebral disc at L4-5 in 1982 was made.  No claims file was available for review during this examination.

A March 2006 VA treatment note contained an impression of chronic back pain due to injury and "post-surgery."

During the December 2007 hearing, the Veteran testified that he was involved in a car accident in August 1964 that resulted in whiplash.  He was treated for a back disability within a month or two after service discharge at Grover Manor, which was now closed.  He continued to have back pain until 1982, when he was no longer able to work.

A July 2009 VA orthopedic examination reflects the Veteran's reports of an in-service back injury while performing karate and a post-service back injury in March 1982 related to work.  Current symptoms included chronic painful limitation of motion throughout the entire lumbar spine.  An accompanying X-ray revealed significant degenerative changes at L5-S1 and an electromyogram (EMG) was consistent with L5 radiculopathy on the right.  

Following this examination and a review of the Veteran's claims file, a diagnosis of chronic pain syndrome status-post failed lumbar laminectomy at L4-L5 with residual right sciatica was made.  The examiner opined that there was insufficient evidence to conclude that the back condition began in service or was the result of a disease or injury in service.  

The examiner reasoned that the Veteran had other significant unrelated medical problems that contribute to his obvious and clearly evident medical difficulties, including formidable exogenous obesity with difficulty walking, poor balance and an inability to attain a sufficiently comfortable posture whether sitting or standing.

An April 2010 VA orthopedic examination reflects the Veteran's continued reports of sustaining a back injury during service as well as sustaining a work-related back injury after service.  Current symptoms include decreased motion, stiffness, weakness, spasms and an aching and pounding lower back pain.  Physical examination found lumbar flattening and lordosis.  

An accompanying lumbar X-ray found the narrowing of disc spaces that were more marked in the lower lumbar spine and vacuum phenomena in the disc spaces between L3-S1.  Following this examination and a review of the Veteran's claims file, diagnoses of degenerative disc disease, degenerative arthritis and status-post failed hemilaminectomy and excision of disc at L4-L5 was made.  

The examiner opined that it was less likely than not that the Veteran's current lower back disability was etiologically related to his service as there were no principle findings related to back pain during service, his lumbar X-rays were negative and he was treated with supportive therapy.  He sustained an "obvious" back injury in 1982 resulting in a surgical hemilaminectomy with excision of the disc in the right side.  He was employed normally from the 1960s to 1982, he admitted to being overweight (about 270 pounds) since he was in his 20s and his current weight was 345 pounds.  The leading cause of degenerative joint disease was aging and the second leading cause was weight-bearing.

The Veteran has a current disability as he has been diagnosed with a variety of lumbar spine disabilities, including degenerative disc disease and status-post failed lumbar laminectomy.  Service treatment records document multiple complaints of back pain in 1963 and 1964.

In order for his current lumbar spine disability to be recognized as service connected, there must be a link between this condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

No such evidence has been received.  The post-service clinical evidence is negative for a lumbar spine disability until 1982, nearly 18 years after service.  An April 2004 VA orthopedic examiner diagnosed the Veteran with a "service-connected history of injury to his back" which led to the development of a ruptured disc in 1982.  This examiner did not review the Veteran's claims file and was unaware of his post-service back injury, which was work related.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

A July 2009 VA examiner declined to find a nexus between the Veteran's lumbar spine disability and service.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  These opinions are therefore entitled to little, if any, weight.

The April 2010 VA examiner also found that the evidence was against a link between the Veteran's lumbar spine disability and service.  Consistent with the record, the examiner essentially noted that the contemporaneous record did not show a back disability until the well documented on-the-job injury long after service.  The examiner reviewed the Veteran's claims file, and considered an accurate history, including the Veteran's reports.  See Nieves-Rodriguez, supra.  No other medical opinion suggesting a nexus has been submitted.

The Veteran has alleged an in-service injury with a continuity of lumbar symptomology.  However, a June 1983 private summary contained his denial of any back injury prior to the 1982 work injury.  He reported in a September 1986 private evaluation that he had never experienced back problems prior to 1982 and indicated in March 1983 private treatment summary that his date or injury or first signs of illness occurred in March 1982.  Although the Veteran is competent to describe observable symptomatology, his statements regarding continuity of symptomatology are not deemed credible as they are inconsistent with his earlier statements.

Arthritis is a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case there is no evidence that arthritis was manifested in-service, or to a compensable degree prior to the initial findings in 1982.  

As the evidence is against finding a nexus between the Veteran's lumbar spine disability and service, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


Bilateral Knee Claim

A July 1960 service entrance examination was negative for any relevant abnormalities and the Veteran denied a "trick" or locked knee in an accompanying RMH.  A July 1964 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to a bilateral knee disability.

A May 1984 private treatment note reflects the Veteran's reports of sustaining a twisting injury to his right knee after his back gave out while descending stairs.  Diagnoses included a ruptured lumbar disc and bursitis, tendonitis and synovitis of the knee.

An August 1988 private treatment note contained a diagnosis of right knee anserine tendonitis.  An accompanying X-ray reveals no bony abnormality.

A July 2003 private discharge summary contained a diagnosis of severe left knee degenerative arthritis following a left knee total arthroplasty.  An accompanying left knee X-ray noted a total left knee prosthesis without other bone, joint or soft tissue abnormality.

A July 2003 private discharge summary noted a final diagnosis of advanced right knee degenerative joint disease following a total right knee arthroplasty.  An accompanying right knee X-ray found the knee replacement with the prosthesis was in satisfactory position and there may be a chip fracture arising from the lateral aspect of the tibial plateau.

An April 2004 general medicine examination reflects the Veteran's reports that he underwent a left total knee replacement in July 2002 and a right total knee replacement in July 2003.  Current symptoms include knee pain and limited ambulatory range.

A May 2004 VA treatment note reflects the Veteran's reports of knee pain for the past one year.  Impressions of bilateral knee pain, more on the right, and bilateral total knee replacements were made.

During a December 2007 hearing, the Veteran testified that he developed a knee disability after favoring his knees due to back pain.  His knees began bothering him in the late 1970s.

A July 2009 VA orthopedic examination diagnosed status-post bilateral total joint arthroplasty of the knees.  No opinion regarding the etiology of this disability was provided.

An April 2010 VA orthopedic examination reflects the Veteran's reports of intermittent knee pain for a "long time."  An in-service knee injury was denied.
Following a physical examination and a review of the Veteran's claims file, a diagnosis of degenerative arthritis of the bilateral knees, status-post bilateral total knee replacement, was made.  The examiner opined that it was less likely as not that the Veteran's current knee disability was caused by service, including a right hallux injury and chip fracture of the first distal phalanx.  

The examiner observed that the leading cause of degenerative joint disease was aging, the second leading cause was weight-bearing and the third leading cause was injury to the joint or joint area.  The examiner noted that the Veteran had had a disabled knee around 2000 and subsequently underwent total knee replacements when he was 50 years old.  He had been overweight his entire adult life, weighing 270 pounds during his 20s and around 350 pounds for the past seven years.  The two major factors (i.e. aging and weight-bearing) accounted for more than a 50 percent chance of developing his degenerative joint disease.

The Veteran has a current disability as he has been diagnosed with multiple knee disabilities, including degenerative arthritis.  In order for his current bilateral knee disabilities to be recognized as service connected, the evidence must establish a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

The contemporaneous post-service clinical evidence is negative for a knee disability until 1984, nearly 20 years after service.  The Veteran has not alleged a continuity of symptomology, testifying in his December 2007 hearing that he began having knee problems in the 1970s.

The April 2010 VA examiner did not find a link between the Veteran's knee disabilities and service, and attributed the disability to factors unrelated to service.  The examiner had reviewed the Veteran's claims file and provided a rationale for the opinion.  See Nieves-Rodriguez, supra.  There is no other competent medical opinion suggesting such a nexus has been submitted and there is no evidence of a continuity of symptomatology.

In this case there is no evidence that arthritis was manifested to a compensable degree prior to the initial diagnosis in 2003.  Hence, the evidence is against service connection on a presumptive basis.

As the evidence is against finding a nexus between the Veteran's bilateral knee disabilities and service, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.











							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 20 percent for residuals of a healed fracture of the right ankle is granted, effective March 11, 2004.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


